Title: To Benjamin Franklin from Jonathan Williams, Jr., [25 April 1783]
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir
Friday Evng. [April 25, 1783]
I shall give you pleasure by informing you that the Washington Capt Barney arrived at Phila the 12 March. This Comes by a Ship arrived at L’Orient from Virginia which brings no other news.—
I suppose you know Mr Hardy is in Town.
I am as ever most dutifully Yours.
J Williams J
 
Addressed: A Son Excellence / Monsieur Franklin / A Passy. / Payez au Porteur 24s.
